                Case 18-12491-CTG              Doc 2494         Filed 09/03/21         Page 1 of 2




              IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                        :
In re:                                  : Chapter 11
                                        :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (CTG)
                                        :
                Debtors.                : (Jointly Administered)
                                        :
--------------------------------- x

                            SUPPLEMENTAL AFFIDAVIT OF SERVICE

        I, Hunter Neal, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On September 1, 2021, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via first class mail on National Staffing
Solutions, LLC (MMLID: 7040367) Kirsten Janeczko, 14873 S. Quarry Point Ln., Draper, UT
84020-3400:

    •    Order Sustaining Sixth Omnibus Objection (Substantive) of the Liquidating Trustee to
         Certain: (I) No Liability Claims, (II) Duplicative or Otherwise Redundant Claims, (III)
         Misclassified Claims, (IV) Overstated Claims, and (V) Misclassified and Overstated
         Claims [Docket No. 2399]




1 The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California
Street, Suite 1900, San Francisco, CA 94111.
            Case 18-12491-CTG        Doc 2494     Filed 09/03/21   Page 2 of 2




Dated: September 3, 2021
                                                                       /s/ Hunter Neal
                                                                       Hunter Neal
State of New York
County of New York

Subscribed and sworn (or affirmed) to me on September 3, 2021, by Hunter Neal, proved to me
on the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ PAUL PULLO
Notary Public, State of New York
No. 01PU6231078
Qualified in Nassau County
Commission Expires November 15, 2022




                                             2                                    SRF 56297
